N. B. Additional Opinion on Rehearing. Me. Justice Yantis delivered the opinion of the court: This cause again comes before the court after the allowance of a petition for rehearing. As stated in the original opinion filed in the above cause at the May term, A. D. 1934, the only variance between this action and that of D. H. Blue vs. The State Court of Claims, No. 2005 and No. 2006 is that claimant herein was the landlord of lands involved, and D. H. Blue was the tenant thereon. This is also true in the consideration of this cause under the rehearing heretofore granted. An opinion has heretofore been filed in the other two cases, i. e. Blue vs. State, No. 2005 and No. 2006 reaffirming the former opinion, and denying an award. The views expressed in those cases apply to the instant case. The motion by the Attorney General to dismiss this case is allowed and an award denied.